BOWEN, Presiding Judge.
The judgment in this case was reversed and the cause remanded because the trial *865judge failed to prepare a written statement as to the evidence relied on and the reasons for revoking the appellant’s probation. King v. State, 451 So.2d 367 (Ala.Cr.App. 1984).
In response to the order of reversal and remand, the trial judge prepared a written order of his findings and reasons in compliance with Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975). Subsequently, this Court set aside its order of reversal and restored the cause to the docket.
The judgment of the circuit court revoking appellant’s probation is affirmed.
AFFIRMED.
All Judges concur.